Motion Granted; Appeal Dismissed and Memorandum Opinion filed June 8,
2021.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00626-CV


                         NARY KHAOUNG, Appellant

                                        V.

                               QUI D. LE, Appellee

                     On Appeal from the 240th District Court
                             Fort Bend County, Texas
                      Trial Court Cause No. 19-DCV-269043


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed March 11, 2020. On May 25,
2021, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      We dismiss the appeal.

                                  PER CURIAM

Panel consists of Justices Bourliot, Poissant and Wilson.